Case 2:16-cv-06098 Document 356-2 Filed 04/12/19 Page 1 of 12 PageID #: 3380
                                                                               1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON

        ______________________________x
                                      :
        BLUESTONE COAL CORPORATION,   :
        a West Virginia Corporation; :              Civil Action
        and                           :
        DOUBLE-BONUS MINING COMPANY, :              No. 2:16-cv-060908
        A West Virginia Corporation, :

        Plaintiffs,                   :
                                      :
        v.                            :
                                      :             Date:   October 2, 2018
        PINNACLE MINING COMPANY, LLC.,:
        a Delaware Corporation;       :
        and TARGET DRILLING, INC., a :
        Pennsylvania Corporation;     :
        SENECA COAL RESOURCES,        :
        LLC, a Delaware Limited       :
        Liability Company;            :
        SENECA NORTH AMERICAN COAL,   :
        LLC, (SNAC), a Delaware       :
        Limited Liability Company;    :
        CLIFFS NATURAL RESOURCES,     :
        INC., an Ohio Corporation;    :
        TAM INTERNATIONAL, INC., a    :
        Delaware Corporation; and     :
        C&J Well Services, Inc., a    :
        foreign corporation licensed :
        to do business in             :
        West Virginia under the trade :
        name of C&J Energy Services, :
                                      :
                          Defendants. :
        ______________________________x


                   TRANSCRIPT OF SETTLEMENT CONFERENCE HELD
             BEFORE THE HONORABLE THOMAS E. JOHNSTON, CHIEF JUDGE
                         UNITED STATES DISTRICT COURT
                         IN CHARLESTON, WEST VIRGINIA




                 Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-2 Filed 04/12/19 Page 2 of 12 PageID #: 3381
                                                                               2


        APPEARANCES:
        For the Plaintiffs:             R. SCOTT LONG, ESQ.
                                        DAVID F. NELSON, ESQ.
                                        Hendrickson & Long
                                        P. O. Box 11070
                                        Charleston, WV 25339

        For the Defendants:             JOSHUA A. BERMAN, ESQ.
                                        White & Case
                                        1221 Avenue of the Americas
                                        New York, NY 10020-1095

                                        JOHN J. MEADOWS, ESQ.
                                        Steptoe & Johnson
                                        P. O. Box 1588
                                        Charleston, WV 25326-1588

                                        DOUGLAS C. LASOTA, ESQ.
                                        Marshall Dennehey Warner
                                        Coleman & Goggin
                                        Suite 700
                                        501 Grant Street
                                        Pittsburgh, PA 15219

                                        DENNIS R. ROSE, ESQ.
                                        Hahn Loeser & Parks
                                        Suite 2800
                                        200 Public Square
                                        Cleveland, OH 44114

                                        JOHN L. MACCORKLE, ESQ.
                                        MacCorkle & Lavender
                                        P. O. Box 3283
                                        Charleston, WV 25332

                                        MARK E. GUSTAFSON, ESQ.
                                        White & Case
                                        Suite 2700
                                        555 South Flower Street
                                        Los Angeles, CA 90071

                                        MARC E. WILLIAMS, ESQ.
                                        Nelson Mullins Riley &
                                        Scarborough
                                        P. O. Box 1856
                                        Huntington, WV 25719-1856




                 Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-2 Filed 04/12/19 Page 3 of 12 PageID #: 3382
                                                                               3


                                        STEVEN GRUBBS, ESQ.
                                        Sheehy, Ware & Pappas
                                        909 Fannin St., Ste. 2500
                                        Houston, TX 77010

                                        DAN WORKER, ESQ.
                                        Lewis Brisbois
                                        550 West Adams Street
                                        Suite 300
                                        Chicago, IL 60661

                                        LOUIS A. BOVE', ESQ.
                                        Bodell Bove'
                                        1845 Walnut St. #1100
                                        Philadelphia, PA 19103

                                        DEBRA T. VARNER, ESQ.
                                        McNeer Highland McMunn & Varner
                                        400 W Main Street
                                        Clarksburg, WV 26301

                                        SARAH A. WALLING, ESQ.
                                        Jenkins Fenstermaker, PLLC
                                        325 Eighth Street
                                        Huntington, WV 25701-2225

                                        CHARLES A. HAFNER, ESQ.
                                        Nicolaides Fink Thorpe
                                        Michaelides Sullivan
                                        10 South Wacker Drive
                                        Floor 21
                                        Chicago, IL 60606

                                        LOUIS C. LONG, ESQ.
                                        Thomas Thomas & Hafer
                                        525 William Penn Place
                                        Suite 3750
                                        Pittsburgh, PA 15219

                                        JOHN FIXTER, ESQ.

        In-House Counsel:               GEORGE B. MICKUM
                                        GARY BROADBENT


        Court Reporter:                 Ayme Cochran, RMR, CRR

        Proceedings recorded by mechanical stenography;
        transcript produced by computer.


                 Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-2 Filed 04/12/19 Page 4 of 12 PageID #: 3383
                                                                               4


 1             PROCEEDINGS had before The Honorable Thomas E.

 2      Johnston, Chief Judge, United States District Court,

 3      Southern District of West Virginia, in Charleston, West

 4      Virginia, on October 2, 2018, at 10:10 a.m., as follows:

 5                  COURTROOM DEPUTY CLERK:       The matter before the

 6      Court is Bluestone Coal, et al. v. Pinnacle Mining, et al.,

 7      civil action number 2:16-cv-06098, scheduled for a

 8      settlement conference.

 9                  THE COURT:     Good morning.

10                  SIMULTANEOUS SPEAKERS:       Good morning.

11                  THE COURT:     I almost hesitate to say this, but

12      will counsel please note their appearances?

13                  MR. LONG:     Scott Long and Dave Nelson for

14      plaintiffs, accompanied by Governor Justice, and his son

15      Jay.

16                  MR. BERMAN:     Good morning, Judge Johnston.       Josh

17      Berman from White & Case on behalf of defendants, Seneca and

18      Pinnacle.

19                  MR. LASOTA:     Doug LaSota, Your Honor, on behalf of

20      Pinnacle Mining.

21                  MR. BERMAN:     And I should say, with us, I'm sorry,

22      is the CEO of the company, Mike Zervos.

23                  MR. BROADBENT:     Gary Broadbent, General Counsel.

24                  MR. MEADOWS:     John Meadows, Steptoe & Johnson, on

25      behalf of Seneca defendants and Pinnacle.


                 Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-2 Filed 04/12/19 Page 5 of 12 PageID #: 3384
                                                                                 5


 1                  MR. GUSTAFSON:     Mark Gustafson, White & Case, on

 2      behalf of Seneca.

 3                  MR. WILLIAMS:     Marc Williams from Nelson Mullins

 4      on behalf of Cliffs Natural Resources.

 5                  MR. ROSE:    Your Honor, Dennis Rose from Hahn,

 6      Loeser & Parks on behalf of Cliffs Natural Resources.             We

 7      have with us James Graham, Jason Beloso and Shelly Hilbert

 8      from Cliffs.

 9                  THE COURT:    Anybody else?

10                  MR. GRUBBS:     Your Honor, Steven Grubbs.       I'm here

11      representing Ironshore United Kingdom.

12                  MR. MACCORKLE:     John MacCorkle for Ken & Coy.

13                  MR. BOVE':    Good morning.     Lou Bove', Bodell

14      Bove', on behalf of Zurich.

15                  MR. WORKER:     Good morning, Your Honor.       Dan Worker

16      on behalf of Chubb.

17                  MR. HAFNER:     Charles Hafner on behalf of Arch.

18                  MR. LONG:     Louis Long with Thomas, Thomas & Hafer

19      on behalf of Great Midwest.

20                  MS. VARNER:     Debra Varner, Your Honor, on behalf

21      of Starr, and I have Paul Zatopek with me.

22                  MS. WALLING:     Good morning, Your Honor.       Sarah

23      Walling with Jenkins Fenstermaker on behalf of Axis and

24      Aspen.

25                  THE COURT:    Anyone else?     All right.


                 Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-2 Filed 04/12/19 Page 6 of 12 PageID #: 3385
                                                                               6


 1                   MR. FIXTER:    Sorry, Your Honor.     John Fixter on

 2      behalf of XL Catlin.

 3                   THE COURT:    All right.    I appreciate you all being

 4      here today.     This is quite a gathering.       And my hope is that

 5      it will -- that everyone will work diligently toward finding

 6      a resolution of this matter.        I've set aside today and

 7      tomorrow to do that.       I intend to work hard on it.

 8              Some of you have been through this process with me

 9      before and you've seen that I've managed to get some tough

10      cases settled.     So, that's my intent, and that's the way I

11      intend to proceed today, and I intend to be very focused on

12      that.

13              Let me ask, I have received five submissions

14      confidentially from the parties.         I read those over.     For

15      the most part, the parties complied with my directive to

16      file a ten-page-ish memo, except for Pinnacle that added 250

17      documents, pages of documents to theirs, which I did not

18      read because I didn't ask for 200 pages, 250 pages of

19      documents, but I got the gist of the -- of your information.

20              What I think I'm going to do is -- well, first of all,

21      I'm going to inquire and see if I understand the state,

22      current state, of the settlement negotiations that have

23      occurred.

24              First of all, as everyone knows, the -- there's already

25      been one settlement with -- the name of the parties is


                  Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-2 Filed 04/12/19 Page 7 of 12 PageID #: 3386
                                                                                7


 1      escaping me right now.

 2                  MR. LONG:     Target.

 3                  THE COURT:     That's right, Target.      There's already

 4      been one settlement with them.        And the -- what's the last

 5      demand that Bluestone made?

 6                  MR. LONG:     $93 million.

 7                  THE COURT:     Okay.    And what offers have been

 8      placed on the table thus far?

 9                  MR. BERMAN:     Judge, from the defendants' side?

10                  THE COURT:     Yes.

11                  MR. BERMAN:     No counter to that amount of money

12      because -- for several reasons.          One --

13                  THE COURT:     No, no, no, no.     I don't want to hear

14      it right now.     I just want to hear numbers right now.          I

15      want to see where the numbers stand and I get into these

16      things and I -- what I'm doing is interrupting a ping pong

17      game and I want to know which side of the court the ball is

18      on.

19                  MR. BERMAN:     That about describes it, is about a

20      $93 million gap in our positions.         Now, we're here, of

21      course, willing to put money on the table, but we haven't

22      made any other offer.

23                  THE COURT:     Well, somebody offered money --

24                  MR. ROSE:     Your Honor --

25                  THE COURT:     -- that was on the table at some


                 Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-2 Filed 04/12/19 Page 8 of 12 PageID #: 3387
                                                                                  8


 1      point.

 2                  MR. ROSE:     Your Honor, Cliffs had offered $250,000

 3      to get the ball rolling at the mediation and that's where it

 4      stopped.

 5                  THE COURT:     All right.    I thought Bluestone had a

 6      demand on the table that was lower than that.

 7                  MR. LONG:     We did, Your Honor.     It was an

 8      independent demand for Pinnacle only and that was $41.5.

 9                  THE COURT:     All right.    So, nobody else has

10      offered anything, other than Cliffs?

11                  MR. WILLIAMS:     Correct.

12                  THE COURT:     All right.    Fair enough.

13            Here's what I think I'm going to do.         All of the

14      insurance companies that are here today, one way or another,

15      I understand there are reservations of rights and all that

16      good stuff, but all of them, one way or another, are

17      liability insurers for the defense side, correct?

18                  MR. NELSON:     That's not correct, Your Honor.        Axis

19      and Aspen, Your Honor had requested that they be here, and

20      they were a first-party property carrier for the Bluestone

21      companies at the time this happened.

22                  THE COURT:     Okay.

23                  MR. NELSON:     There's been no -- the claims have

24      not been pursued with them for the last year and a half, two

25      years.


                 Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-2 Filed 04/12/19 Page 9 of 12 PageID #: 3388
                                                                                  9


 1                   THE COURT:     You explained that before.

 2                   MR. NELSON:    But we got them here, as Your Honor

 3      had requested.     There's been no collection made against

 4      them.    There are no liens from them.

 5                   THE COURT:     All right.   That's fine.

 6              Well, I think what I'm going to do is, there are so

 7      many companies, parties, et cetera, here that we have

 8      Bluestone and pretty much everybody else.          So, what I think

 9      I'm going to do is, I'm going to split -- I'm going to split

10      you all up, but I'm going to ask the Bluestone -- I'm going

11      to put you all in the jury room.

12              And then, what I'm probably going to do is invite

13      others to come in and see me as the moment calls for.             So --

14      and I will leave everybody else here in the courtroom for

15      the time being.

16              And if you -- I guess there was a sign-in sheet that

17      was done.    Has everybody -- has everybody signed in so we

18      know who you are?      It's particularly important that Ms.

19      Shamblin, my law clerk, knows who you are because she is the

20      one who will be coming to get you when the time comes.

21              The -- Cliffs filed a summary, very helpful summary, of

22      all the coverages that was -- if nothing else, that -- and

23      everybody on this list is here, as far as you know?

24                   MR. ROSE:     We -- we believe -- believe so.

25                   THE COURT:     I mean, I had everybody note their


                  Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-2 Filed 04/12/19 Page 10 of 12 PageID #: 3389
                                                                                 10


  1      appearances and I have a list in front of me.          So, let me

  2      just make sure everybody on that list is here.

  3            AIG is here?

  4                  MR. DIDONATO:    Here, Your Honor.

  5                  THE COURT:    Yeah.    Well, they didn't note their

  6      appearances before.      So, who is here on behalf of AIG?

  7                  MR. DIDONATO:    Michael Didonato, adjustor for

  8      Pinnacle.

  9                  MS. RICU-SICART:       We don't have counsel.

10                   THE COURT:    Speak up.

11                   MS. RICU-SICART:       We're here as the adjustors, so

12       that's why we didn't note our appearances.

13                   THE COURT:    All right.    Fair enough.     Give me your

14       names again.    My court reporter couldn't hear you.

15                   MS. RICU-SICART:       Erin Ricu-Sicart,

16       R-i-c-u-S-i-c-a-r-t, and I'm here for Cliffs.

17                   MR. DIDONATO:    Michael Didonato, D-i-d-o-n-a-t-o,

18       adjustor for Pinnacle.

19                   THE COURT:    All right.    And ACE?

20                   MR. WORKER:    ACE?    Chubb.

21                   THE COURT:    That's Chubb?

22                   MR. WORKER:    Yes, sir.

23                   THE COURT:    All right.    What's your name again?

24                   MR. WORKER:    Dan Worker.

25                   THE COURT:    Starr?


                 Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-2 Filed 04/12/19 Page 11 of 12 PageID #: 3390
                                                                                11


  1                   MS. VARNER:     Debra Varner, Your Honor.

  2                   THE COURT:     All right.    Very well.   Westchester?

  3                   MR. WORKER:     Chubb.

  4                   THE COURT:     Okay.   Chubb has many names.

  5              Ironshore?

  6                   MR. GRUBBS:     Steven Grubbs, Your Honor, from --

  7      representing Ironshore.

  8                   THE COURT:     Okay.   XL?

  9                   MR. FIXTER:     John Fixter.

10                    THE COURT:     Okay.   And Argo?   Is nobody here from

11       Argo?    Were they invited?

12                    MR. ROSE:     Oh, they were invited many times, Your

13       Honor.    Many times.      Many times.    Many e-mails.   Many

14       letters.

15                    MR. BERMAN:    From us, too.    I've got a similar

16       chart with a record of all the correspondence.

17                    THE COURT:     Okay.   And then your insurance carrier

18       is Axis, you said?

19                    MR. NELSON:    Axis and Aspen.

20                    THE COURT:     There's two of them?

21                    MR. NELSON:     Yes.   They have a combined policy, a

22       combined aggregate of policies.

23                    THE COURT:     Okay.

24               All right.   I have some thoughts on how I want to

25       proceed.     I want to -- what I think I will do, and -- is


                   Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-2 Filed 04/12/19 Page 12 of 12 PageID #: 3391
                                                                                12


  1      call back to my chambers those who I want to talk to and,

  2      frankly, I'm going to try to deal with some of the

  3      lower-hanging fruit first, so to speak.         So, I'm going to

  4      adjourn and Lesley will come and get who I want to talk

  5      with.

  6              And, in the meantime, the jury room has its own

  7      facilities.    The restrooms are right outside the courtroom

  8      here.

  9              I look forward to talking with you and working on this.

10       Thank you.

11               (Proceedings on the record concluded for October 2,

12       2018.)

13

14       CERTIFICATION:

15               I, Ayme A. Cochran, Official Court Reporter, certify

16       that the foregoing is a correct transcript from the record

17       of proceedings in the matter of Bluestone Coal Corp., et

18       al., Plaintiffs v. Pinnacle Mining Company, et al.,

19       Defendants, Civil Action No. 2:16-cv-06098, as reported on

20       October 2, 2018.

21

22       s/Ayme A. Cochran, RMR, CRR                        October 16, 2018

23       Ayme A. Cochran, RMR, CRR                                  DATE

24

25


                   Ayme A. Cochran, RMR, CRR (304) 347-3128
